DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-25 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 18, the closest reference to Mueller et al. (Pub No. 20170050266) disclose the carbon monoxide laser machining system. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 18.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an acousto-optic modulator to receive a laser beam and separate the laser beam into a primary beam and a plurality of diffracted beams based on an input signal, wherein the power of the primary beam depends on the input signal; a slit to transmit the primary beam and dump the plurality of diffracted beams; a controller to generate a control signal based at least in part on feedback indicative of the power of the primary beam or the power of a beam generated using the primary beam; and a driver to generate the input signal, based at least in part on the control signal”.
Regarding claim 18,


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/KINAM PARK/Primary Examiner, Art Unit 2828